Case: 11-10799     Document: 00511823859         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-10799
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL CHRISTOPHER WARD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-56-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Michael Christopher
Ward has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Ward has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-10799   Document: 00511823859   Page: 2   Date Filed: 04/17/2012

                              No. 11-10799

counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                    2